STARCHER, Justice,
dissenting:
(Filed July 20, 2000)
As the majority recognizes in footnote 4, the factual issue in the plaintiffs case was “whether Ms. Minshall’s [female] gender was a factor in the defendant’s decision to discharge Ms. Minshall ... and whether a jury should decide this case if there is a reasonable inference that Ms. Minshall’s gender was a factor....”
And in footnote 7, the majority also recognizes that the plaintiff argued to the circuit court that the impermissible reason for the defendant’s action was the plaintiffs status as a female homosexual — as opposed to being a male homosexual.
So, the plaintiff properly presented the issue of whether there was gender discrimination — as a matter of both fact and of law. What’s the problem, then?
Call me dense, but I can’t make heads or tails of the majority opinion’s reasoning. And it’s frankly a little troubling to be dissenting to something that I can’t seem to *10understand. But I will say that to even suggest that sexual preference discrimination is not gender-based is to ignore logic and to defy common sense.
Accordingly, I dissent.